Per Curiam.
Tbe petition for removal, besides showing tbe presence-of tbe requisite jurisdictional amount, asserts a right of removal on tbe ground of diverse citizenship, and alleges that tbe resident defendants have been fraudulently joined to prevent such removal.
No new question of law is presented by tbe appeal. Tbe trial court held that tbe case was controlled by tbe line of decisions of which Givens v. Mfg. Co., 196 N. C., 377, 145 S. E., 681, and Crisp v. Fibre Co., 193 N. C., 77, 136 S. E., 238, may be cited as fairly illustrative, while tbe appellant contends that tbe principles announced in Cox v. Lumber Co., 193 N. C., 28, 136 S. E., 254; Johnson v. Lumber Co., 189 N. C., 81, 126 S. E., 165, and Rea v. Mirror Co., 158 N. C., 24, 73 S. E., 116, are more nearly applicable. No error in tbe ruling of tbe trial court has been shown.
Affirmed.